                         UNITED STATES DISTRICT COURT

                                   FOR THE

                       EASTERN DISTRICT OF CALIFORNIA



Stephanie Glynn                          Case No. 2:20-cv-00269-KJM-DMC
                Plaintiff,

                                         JUDGMENT

  Match Group, LLC



         Defendant.




 IT IS ORDERED AND ADJUDGED Judgment is hereby entered in accordance with the
5/14/2021 Notice of Acceptance with offer of Judgement [43].




May 21, 2021                                     KEITH HOLLAND, CLERK


                                                By: /s/ H. Kaminski, Deputy Clerk
